          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 1 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 2 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 3 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 4 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 5 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 6 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 7 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 8 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                       F -X C h a n ge
    PD                                                                                                    PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 9 of 26

                         !




                                                                                                                               !
                        W




                                                                                                                              W
                       O




                                                                                                                             O
                     N




                                                                                                                           N
                   y




                                                                                                                         y
                bu




                                                                                                                      bu
              to




                                                                                                                    to
          k




                                                                                                                k
        lic




                                                                                                              lic
    C




                                                                                                          C
w




                                                                                                      w
                                m




                                                                                                                                      m
    w                                                                                                     w
w




                                                                                                      w
                               o




                                                                                                                                     o
        .d o                   .c                                                                             .d o                   .c
               c u -tr a c k                                                                                         c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 10 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 11 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 12 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 13 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 14 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 15 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 16 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 17 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 18 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 19 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 20 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 21 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 22 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 23 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 24 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 25 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
          F -X C h a n ge                                                                                        F -X C h a n ge
    PD                                                                                                     PD
                                    Case 1:21-cv-03871-AJN Document 1-1 Filed 04/30/21 Page 26 of 26

                         !




                                                                                                                                !
                        W




                                                                                                                               W
                       O




                                                                                                                              O
                     N




                                                                                                                            N
                   y




                                                                                                                          y
                bu




                                                                                                                       bu
              to




                                                                                                                     to
          k




                                                                                                                 k
        lic




                                                                                                               lic
    C




                                                                                                           C
w




                                                                                                       w
                                m




                                                                                                                                       m
    w                                                                                                      w
w




                                                                                                       w
                               o




                                                                                                                                      o
        .d o                   .c                                                                              .d o                   .c
               c u -tr a c k                                                                                          c u -tr a c k
